Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 and 22-25 directed to a method non-elected without traverse.  Accordingly, claims 14-20 and 22-25 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 14-20 and 22-25 were cancelled.

Reasons for Allowance
	Claims 2, 4-5 and 8-12 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to provide a medical device comprising surface modified by implanting a fluorine containing species into the surface of the device wherein the modification is capable of being provided by plasma fluorination such that the plasma fluorination decreases the surface free energy of the surface of the surface of the device and wherein the device further comprises a coating layer over the fluorine modified surface where the layer is polymerized and capable of being formed by plasma polymerization and wherein the device comprises an additional coating layer over the polymerized layer that contains at least a hydrophobic therapeutic agent and an additive as in claim 1.  Further it is noted that as the current application describes both the concepts of depositing “onto” a surface [0042, which deposits material on the surface material] and “into” a surface [0037, wherein a fluorine is “forced into the polymer material of the exterior surface.  The recitation “the surface modification comprises a plasma fluorination” in claim 1 is understood as “a medical device having a concentration of fluorine down to a particular depth by a plasma treatment”.  See paragraphs 39,221 of the instant disclosure.
The most pertinent prior art (Campbell et al.) teaches that is known to coat the exterior surface of medical devices with a polymerized coating that it further coated with a drug and additive.  However, the prior art fails to teach the implantation of fluorine species into the surface of the implant or wherein the drug employed is necessarily hydrophobic.
Another prior art (Xi et al.) teaches that it is known to treat parylene coatings with a fluorine containing plasma in order to increase the lubricity of the exterior of the medical device coated with parylene. However, the prior art does not teach further overcoating these superhydrophobic parylene layers with plasma polymerized layers followed by drug layers or that doing so would reasonably be desirable given that this would cover the newly created superhydrophobic layers with additional coating layers. The medical device is not itself formed of parylene and the prior art fails to teach the provision of polymerized layers or drug containing layers over the lubricious surface created in the prior art.
Another prior art (Kurosaki et al.) teaches the it is known to coat medical devices with hydrophobic drugs but is otherwise largely unrelated to the problems solved by the current application.
Another prior art (previously cited as R1) teaches that it is known to create microholes in the surface of medical devices using lasers but is otherwise largely unrelated to the problems solved by the current application.
Another prior art (Wang et al.) teaches that sorbitan is a known additive used in the deposition of drug coating for medical devices but is otherwise largely unrelated to the problems solved by the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717